DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The response filed on 11/8/21 has been entered. 

Applicant’s arguments filed 11/8/21 have been fully considered but they are not deemed to be persuasive.

Claims 11 and 14-16 are pending in this office action.


Maintained Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostojik (Annals of Medicine, 2015; 47: 301–304) and as evidenced by Orenstein Medical review (2009).

Claim 11 is therefore and remains anticipated by Ostojik.
 Applicant argues that “Ostojic does not teach or suggest all the claim limitations of Applicant's amended, independent claim I1. Specifically, Ostojic does not teach or suggest a method for improving, suppressing, or reducing cancerous symptoms attributed to cancer in a human subject in need thereof, the method comprising administering by inhalation or breathing a hydrogen gas comprising molecular hydrogen as an effective ingredient at a concentration of not more than 18.5% by volume to the human subject in an amount effective to improve, suppress, or reduce cancerous symptoms attributed to cancer selected from the group consisting of cancerous pain, decreased appetite, insomnia, physical fatigue, and poor complexion or coloring”. 
 In response Applicant’s argument have been considered and found not persuasive because the prior art teaches administration via inhalation and the concentration is not more than 18.5%. The only active step is the administration and once administered it will reduce the pain as product of identical compound have the same characteristics. Interpretation of the claim is that the hydrogen molecule is  

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ostojik (Annals of Medicine, 2015; 47: 301–304) in view of Wantanabe et al. (Journal of Radiation Research, 2014, 55, 1107–1113) and Yang et al. (Oncology Letters 16: 2771-2776 (2018) and further in view of Ohta (Pharmacology & Therapeutics 144(2014) 1-11).
Ostojic is applied here as above as it relates to instant claim 11. With regards to instant claim 16, the administration is under an environment with atmosphericpressure of 1-7.0 absent factual evidence to the contrary as normal atmosphericpressure is 1 atm.
However Ostojic fails to teach the cancer is terminal cancer.
	Wantanabe et al. teach inhalation of hydrogen-containing gas is at 1.3 % (see abstract). Absent factual evidence the gas is in an apparatus.
Yang teaches administering hydrogen gas to patients with cancer, wherein the cancer has metastasized (thus terminal cancer (see abstract or stage 4 cancer)
	Ohta teaches hydrogen inhalation (see 4.2). Although it is not stated it is administered in an environment at atmospheric pressure, nonetheless it is obvious that taking medicines normally is in an environment at atmospheric pressure and in other to administer it has to be in a container as required by instant claim.

Applicant argues that Ostojic does not teach or suggest the claim limitation as set forth above and also argues that “Watanabe, at most, describes protecting radiation-induced dermatitis and skin injury in rats by administering 1.3% hydrogen gas (abstract, p. I 108, right column, HCG treatment of rats). However, Watanabe does not teach improving, suppressing or reducing cancerous symptoms attributed to cancer, as defined by Applicant's amended independent claim 11” and that “Yang mentions the possibility of administering hydrogen by allowing the subject to drink hydrogen water or by intravenous drip of hydrogen saturated in saline to remove active oxygen such that hydrogen would act as an antioxidant against cancer. However, Yang does not overcome the deficiencies of Ostojic, as it does not disclose inhalation of hydrogen, nor does it disclose or suggest actually improving cancerous symptoms by inhalation of hydrogen gas” and also argues that “Yang describes metastasis of cancer, but metastasis is not the same as terminal cancer, since there are metastatic cancers that are not terminal cancers”. With regards to Ohta, Applicant argues that describes mitigating side effects of cisplatin in treatments of cancers, but it does not describe administering hydrogen gas to a subject in need of improving, suppressing or reducing 
 In response, Applicant’s argument is found not persuasive, as the rejection is under a 35 USC 103 and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck &Co., 800 F.2d 1091, 231 USPQ (Fed. Cir. 1986). Clearly Yang was introduce for its teaching of administering hydrogen gas to patients with cancer, wherein the cancer has metastasized (thus terminal cancer (see abstract). It would have been obvious to one of ordinary skill in the art to have administered hydrogen gas to metastatic cancer patients because the art recognizes administration of hydrogen gas to cancer patients. 
 Applicant’s argument is found not persuasive. 

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        3/02/22